        Case 1:17-cv-02989-AT Document 1161 Filed 08/23/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,                   )
                                         )
              Plaintiffs,                )
                                         )     CIVIL ACTION
 vs.                                     )
                                         )     FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER,                      )
ET AL.,                                  )
                                         )
              Defendants.                )

          RULE 5.4 CERTIFICATE OF SERVICE OF DISCOVERY

       Pursuant to Local Rule 5.4, copies of the following Notices of Subpoena

were served on counsel by email on August 23, 2021: Carlos Nelson (Ware

County), Nancy Boren (Mucogee County), Deb Cox (Lowndes County, Zach

Manifold (Gwinnett County), and Jeanetta Watson (Macon-Bibb).

       This Certificate has been prepared in accordance with the requirements of

LR 5.1 and served on all counsel via the CM/ECF system.

       This 23th day of August, 2021.
                                        /s/ Bruce P. Brown
                                        Bruce P. Brown
                                        BRUCE P. BROWN LAW LLC
                                        1123 Zonolite Rd. NE, Suite 6
                                        Atlanta, Georgia 30306
                                        (404) 881-0700
                                        bbrown@brucebrownlaw.com
                                        Counsel for Plaintiff Coalition for Good
                                        Governance
